Exhibit 10.5

 

SECOND SUPPLEMENTAL INDENTURE

 

Second Supplemental Indenture (this “Supplemental Indenture”) dated as of August
4, 2015 among Global Cash Access, Inc., a Delaware corporation (the “Company”)
the Guarantors and Deutsche Bank Trust Company Americas, as trustee (the
“Trustee”).

 

W I T N E S S E T H

 

WHEREAS, the Company (as successor by merger to Movie Escrow, Inc.) has
heretofore executed and delivered to the Trustee the Indenture (the
“Indenture”), dated as of December 19, 2014 providing for the issuance of an
unlimited aggregate principal amount of 10.00% Senior Unsecured Notes due 2022;

 

WHEREAS, pursuant to clause (a) of the first paragraph of Section 9.01 of the
Indenture, the Company, the Guarantors and the Trustee may amend or supplement
the Indenture to cure any ambiguity, defect, mistake, omission or inconsistency;
and

 

WHEREAS, pursuant to Section 9.01 of the Indenture, the Trustee is authorized to
execute and deliver this Supplemental Indenture.

 

NOW THEREFORE, in consideration of the foregoing and for other good and valuable
consideration, the receipt of which is hereby acknowledged, the parties mutually
covenant and agree for the equal and ratable benefit of the Holders as follows:

 

(a) Capitalized Terms. Capitalized terms used herein without definition shall
have the meanings assigned to them in the Indenture.

 

(b) Amendment.  Section 3.07(c) of the Indenture is hereby amended to add the
phrase “held by the Initial Purchasers” (i) immediately following the phrase
“redeem the Notes” and (ii) immediately following the phrase “principal amount
of the Notes”

 

(c)



Agreements.   

 

(1) The Company and each of the Guarantors hereby represents and warrants to and
agrees with the Trustee that it has all the requisite corporate, limited
liability company or other power and authority to execute, deliver and perform
its obligations under this Supplemental Indenture, that this Supplemental
Indenture has been duly authorized, executed and delivered; and

 

(2) Pursuant to Sections 9.06 and 12.04 of the Indenture, the Company and each
of the Guarantors will deliver to the Trustee an Officers’ Certificate and an
Opinion of Counsel, each stating that all conditions precedent provided for in
the Indenture relating to the execution and delivery of this Supplemental
Indenture have been complied with.

 





--------------------------------------------------------------------------------

 



(d) Governing Law.  THE INTERNAL LAW OF THE STATE OF NEW YORK SHALL GOVERN AND
BE USED TO CONSTRUE THIS SUPPLEMENTAL INDENTURE WITHOUT GIVING EFFECT TO
APPLICABLE PRINCIPLES OF CONFLICTS OF LAW TO THE EXTENT THAT THE APPLICATION OF
THE LAWS OF ANOTHER JURISDICTION WOULD BE REQUIRED THEREBY.

 

(e) Counterparts. The parties may sign any number of copies of this Supplemental
Indenture. Each signed copy shall be an original, but all of such executed
copies together shall represent the same agreement.

 

(f) Effect of Headings. The Section headings herein are for convenience only and
shall not affect the construction hereof.

 

(g) The Trustee. The Trustee shall not be responsible in any manner whatsoever
for or in respect of the validity or sufficiency of this Supplemental Indenture
or for or in respect of the recitals contained herein.

 

(h) Successors. All agreements of the Company and each of the Guarantors in this
Supplemental Indenture shall bind its successors, except as otherwise provided
in this Supplemental Indenture. All agreements of the Trustee in this
Supplemental Indenture shall bind its successors.

 

[NEXT PAGE IS SIGNATURE PAGE]

 





--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have caused this Supplemental Indenture
to be duly executed, all as of the date first above written.

 

 

GLOBAL CASH ACCESS INC.

 

 

 

 

 

By:

/s/ Randy L. Taylor

 

 

Name:

Randy L. Taylor

 

 

Title:

Chief Financial Officer

 

 

 

GLOBAL CASH ACCESS HOLDINGS, INC.

 

 

 

 

 

By:

/s/ Randy L. Taylor

 

 

Name:

Randy L. Taylor

 

 

Title:

Chief Financial Officer

 

 

 

CENTRAL CREDIT, LLC

 

 

 

 

 

By:

/s/ Randy L. Taylor

 

 

Name:

Randy L. Taylor

 

 

Title:

Chief Financial Officer

 

 

 

GCA MTL, LLC

 

 

 

 

 

By:

/s/ Juliet Lim

 

 

Name:

Juliet Lim

 

 

Title:

EVP Payments, General Counsel

 

 

 

MULTIMEDIA GAMES HOLDING COMPANY, INC.

 

 

 

 

 

By:

s/ Randy L. Taylor

 

 

Name:

Randy L. Taylor

 

 

Title:

Chief Financial Officer

 

 

 

MULTIMEDIA GAMES, INC.

 

 

 

 

 

By:

s/ Randy L. Taylor

 

 

Name:

Randy L. Taylor

 

 

Title:

Chief Financial Officer





--------------------------------------------------------------------------------

 



 

 

MGAM TECHNOLOGIES, LLC

 

 

 

 

 

By:

s/ Randy L. Taylor

 

 

Name:

Randy L. Taylor

 

 

Title:

Chief Financial Officer

 

 

 

DEUTSCHE BANK TRUST COMPANY AMERICAS, 
as Trustee

 

 

 

 

 

By:

Deutsche Bank National Trust Company

 

 

 

 

 

By:

/s/ Chris Niesz

 

 

Name:

Chris Niesz

 

 

Title:

Assistant Vice President

 

 

 

 

 

 

 

 

 

By:

/s/ Kathryn Fischer

 

 

Name:

Kathryn Fischer

 

 

Title:

Assistant Vice President

 



--------------------------------------------------------------------------------